ON MOTION FOR REHEARING.
HAWKINS, Judge.
— Representatives of the State have filed a motion for rehearing urging that we erred in holding; (a) that it was shown beyond controversy that the first confession of appellant introduced by the State was involuntary, and (b) that the evidence was insufficient to rebut the presumption that in making the subsequent confessions appellant was under the same influences which impelled the first.
It is undisputed that appellant was arrested and placed in jail, and that nothing was done by the officers to coerce from him a confession until after a confession from Matura had been obtained in which he implicated appellant. Then appellant was taken out of jail by the sheriff and a ranger and taken away in an automobile driven by the sheriff with the ranger and appellant on the back seat. He was questioned by the ranger but persistently denied any connection with the killing. Appellant testified that the ranger threatened to kill him; this the ranger denied, but admitted that he repeatedly told appellant he “ought to be killed.” During this trip, and while appellant was being questioned it is admitted by State’s witnesses that appellant said, “Men, you could kill me, and I have told you all I can tell you.” At this point the ranger picked up a shirt which belonged to Matura, and which was in the car, and *134pulled the shirt around appellant’s face. The officer denied that he choked or suffocated appellant, but appellant did so testify; and the officer admitted that just at that time appellant said “Don’t hurt me, men. Take me back and I will tell you the truth.” He was taken back to jail and made-some kind of statement which was not satisfactory to the officers. It is undisputed that appellant was then taken from his cell in the jail and for twenty-one hours he was made to stand up and was questioned by relays of officers without any rest. Some of the officers admit that during the twenty-one hours appellant was refused a drink when he requested water. One of the officers admitted that there “were about three or four crews” engaged in the questioning, and that the “crews” relieved each other. This same officers very frankly admitted that they were resorting to the means mentioned to get a confession from appellant. The officers testified:
“I did it to get him to, and that was the object of it. * * * It was the understanding between me and the sheriff and all the force that we would go over there and make him stand up and question him until he would give a statement. * * * I was acting under the instructions of the sheriff .of this county, and he told me to do just what I was doing.”
We have omitted any detailed testimony given by appellant regarding the matter, because we desired to make it plain that the State’s own evidence makes it obvious that the confession was coerced from appellant. The second and third confessions were made by appellant before the grand jury so soon following the first confession that we still feel impelled to follow the rule laid down in Williams v. State, 88 Texas Crim. Rep., 87 225 S. W., 177, and which is supported by the authorities therein cited. The State’s evidence might be such upon another trial as to raise an issue whether the presumption that the subsequent confessions were made under the same influences which coerced the first one had been rebutted.
We note that all the officers testified that appellant was subjected to no “mistreatment or violence,” even though admitting a continued questioning for twenty-one hours, during which time appellant was not permitted to even sit down, and refused water by most of the officers. It seemed to be the idea of the officers that unless actual physical violence was used towards appellant there was no mistreatment. The Legislature entertained an entirely different view when it passed in 1923 what is now Art. 1157, P. C., which reads:
“Any sheriff, deputy sheriff, constable, deputy constable, *135Texas ranger, city marshall, chief of police, policeman, or any other officer having under arrest or in his custody any person as a prisoner who shall torture, torment or punish such person by inflicting upon him any physical or mental pain for the purpose of making or attempting to make such person confess to any knowledge of the commission of any offense against the laws of this State, shall be fined not less than one dollar nor more than one thousand dollars or be imprisoned in jail not to exceed one year, or both such fine and imprisonment, and in addition thereto the jury may state in its verdict that the defendant should never thereafter be allowed to hold any office of profit or trust under the laws of this State, or any subdivision thereof, nor any city or town thereof. Should the jury so state in its verdict, the court trying said case shall render judgment in accordance with said verdict and thereafter the defendant shall forever be barred from holding any such office.”
We also call attention to Art. 727a, C. C. P., which is as follows:
“No evidence obtained by an officer or other person in violation of any provisions of the Constitution or laws of the State of Texas, or of the Constitution of the United States of America, shall be admitted in evidence against the accused on the trial of any criminal case.”
It is unfortunate that officers in their zeal sometimes go about obtaining confessions on the apparent idea that the “end justifies the means,” thereby defeating the very thing they hope to accomplish. The law which the courts are called on to apply is that found in the two statutes quoted above, and the one quoted in our original opinion.
The motion for rehearing is overruled.

Overruled.